As filed with the Securities and Exchange Commission onNovember21, 2016 Registration No. 333-213297 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENTNO.4 TO FORM F-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIVOPOWER INTERNATIONAL PLC (Exact Name of Each Registrant as Specified in its Charter) England N/A (State or other jurisdiction of Incorporation or organization) (Primary standard industrial classification code number) (I.R.S. Employer Identification Number) 23 Hanover Square Mayfair London W1S 1JB, UK +44 20 3714 8881 (Address, including zip code, and telephone number, including area code, of each registrant’s principal executive offices) Philip Comberg VivoPower International PLC 23 Hanover Square Mayfair London W1S 1JB, UK +44 20 3714 8881 Law Debenture Corporate Services Inc. 400 Madison Avenue, 4th Floor New York, NY 10017 Tel: (212) 750-6474 Fax: (212) 750-1361 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: David Alan Miller, Esq.
